internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-122524-98 date date x y a b d1 d2 d3 d4 d5 x y dear this letter responds to the letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d3 and elected to be an s_corporation effective d4 a the president of x represents that y was incorporated on d1 and elected to be an s_corporation effective d2 on d5 a then the sole shareholder of x transferred x of x’s shares to y and y of x’s shares to b relying on x’s accountant for advice as how to properly structure the transaction however because y was not an eligible shareholder of x under sec_1361 x’s s election terminated on d5 a represents that a was unaware that the transfer of x shares to y an ineligible shareholder would terminate x’s s election a also represents that x and its shareholders including y have consistently filed form_1120s u s income_tax return for an s_corporation and form_1040 u s individual_income_tax_return consistent with x being an s_corporation a and b represent that they will transfer their interests in x to y and that y will then elect to treat x as a qualified_subchapter_s_subsidiary qsub x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 of the code provides that a corporation which is a qualified_subchapter_s_subsidiary qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub shall be treated as assets liabilities and items of the s_corporation sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub sec_1362 of the code provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d5 when y became a shareholder of x we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 of the code accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning d5 until the effective date of y’s qsub election for x provided that x’s s_corporation_election was valid and was not otherwise terminated under sec_1362 in addition x will be treated as a qsub of y under sec_1361 provided that y files a qsub election with the appropriate service_center within days following the date of this letter to be effective for the date on which x becomes wholly owned by y copies of this letter should be attached to the qsub election and to y’s next federal_income_tax return from d5 to the effective date of y’s qsub election for x y will continue to be treated as a x shareholder of x therefore from d5 to the effective date of y’s qsub election for x the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter will be sent to x’s authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
